     Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 1 of 30
                                                                                            F!L..E"r.~
                                                                                     F~iCr!t R~; ~ 1 : 1 -   •    _

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION                                   20: 1JUL 20 AM 9: 42
UNITED STATES OF AMERICA,                           CASE NO.        1 ~ 1 7 C;R  1
                                                                                     0 ~ 91116
                                                                              S ;·i ·1 ·_:: . . .
                                                                                 ~,~·E   1     1     ~ ~~        ~\T i
                    Plaintiff,                                     JUDGEDLACK
     v.                                             INDICTMENT


KEYSEAN DEARIS DICKEY (1)                           18 u.s.c. § 2
   a/k/a "Mike"                                     18 u.s.c § 922(g)(l)
EDMOND CHRISTIAN HURT (2)                           18 U.S.C. § 924(a)(2)
                                                    18 U.S.C. § 924(c)(l)(A)(i)
   a/k/a "Eddie"
                                                    18 U.S.C. § 1956(a)(l)(A)(i)
RAJAH AMIRE SWAIN (3)                               18 u.s.c. § 1956(h)
CHRISETTE CAMILLA WADE (4)                          21 U.S.C. § 84l(a)(l)
ARI NAIEM HODGES (5)                                21 U.S.C. § 841(b)(l)(A)(vi)
   a/k/a "Big Mike" "Fat Mike"                      21 U.S.C. § 841(b)(l)(B)(vi)
   "Bundles"                                        21 U.S.C. § 841(C)
DA'MARCO MARTEZ BROWNER II (6)                      21 u.s.c. § 846
                                                    21 U.S.C. § 856(a)(2)
   a/k/a "Baby D" "Kid"
DOMINIC DASHAWN DAVIS (7)
CHAZ NIKO JONES (8)                                 NOTICE OF FORFEITURE
   a/k/a "Juice" "Z"
CHRISTOPHER JAVAR MATHEWS (9)
   a/k/a "Jay" "Smash"
KIARRA C. THOMAS (10)
MYKEAL DASHAWN PARKER (11)
DEVONTE SHAUN QUINN WALKER
(12)
DAMYIA L. ENGRAM (13)
THOMESHA WALKER (14)
SHONDA DENISE JONES (15)
SHERICA LYNNAE SHIELDS (16)

                    Defendants.

THE GRAND JURY CHARGES THAT:

                                   COUNTl
                            (NARCOTICS CONSPIRACY)
A. THE CONSPIRACY

    From on or about September 201 6 until on or about June 26, 2017, in the Southern District
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 2 of 30


of Ohio, and elsewhere, KEYSEAN DEARIS DICKEY a/k/a "Mike", EDMOND

CHRISTIAN HURT a/k/a "Eddie", RAJAH AMIRE SWAIN, CHRISETTE CAMILLA

WADE, ARI NAIEM HODGES a/k/a "Big Mike" "Fat Mike" "Bundles", DA'MARCO

MARTEZ BROWNER II a/k/a "Baby D" "Kid", DOMINIC DASHAWN DAVIS, CHAZ

NIKO JONES a/k/a "Juice" "Z", CHRISTOPHER JAVAR MATHEWS a/k/a "Jay"

"Smash", KIARRA C. THOMAS, MYKEAL DASHAWN PARKER, DEVONTE

SHAUNQUINN WALKER, DAMYIA L. ENGRAM, THOMESHA WALKER, SHONDA

DENISE JONES, SHERI CA L YNNAE SHIELDS, the defendants herein, and others both

known and unknown to the grand jury, did knowingly, willfully, intentionally, and unlawfully

combine, conspire, confederate, and agree, and have a tacit understanding with each other, to

commit offenses against the United States, to wit: to knowingly, willfully, intentionally and

unlawfully possess with intent to distribute and to distribute four hundred (400) grams or more of

a mixture or substance containing a detectable amount of fentanyl, a Schedule II Controlled

Substance, in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(A)(vi) and (b)(l)(B)(vi) and (C).

B. GOAL OF THE CONSPIRACY

       It was a goal of the conspiracy that, in order to obtain as much money and other things of

value as possible, certain of the defendants and co-conspirators acquired fentanyl mixtures and

other narcotic substances, for the purpose of distributing them in the Southern District of Ohio. At

all times in this Indictment, the term "fentanyl" refers to the Schedule II Controlled Substance

illegally obtained and distributed.

       It was also a goal of the conspiracy that, in order to obtain money and other things of value

for themselves, certain of the defendants and co-conspirators provided storage for, and thus aided

in the distribution of, fentanyl mixtures; stored illicit proceeds gained from sales of fentanyl

mixtures and other narcotics; and engaged in financial transactions which had the effect of




                                           Page 2 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 3 of 30


promoting, and did promote, the narcotics trafficking activities in this Indictment, in the Southern

District of Ohio and elsewhere.

C. WAYS, MANNER, AND MEANS TO ACCOMPLISH THE CONSPIRACY

       The ways, manner and means by which the co-conspirators operated their illegal drug

trafficking organization, include, but are not limited to the following:

       It was part of the conspiracy that the defendants would, and did, play different roles in the

conspiracy, perform. different tasks and participate in the conduct of the organization through

various criminal acts. The defendants made themselves and their services available at various times

throughout the life of the conspiracy and participated in certain drug trafficking ventures as

required to promote and protect the illegal drug distribution operation. The roles assumed by some

defendants were interchangeable at various times throughout the conspiracy. Some of the roles

assumed and carried out by the defendants included, among others, leader, supplier of drugs,

packager, holder, intermediary, helper, stash house operator, and launderer of drug proceeds.

       It was further part of the conspiracy that the defendants and co-conspirators used cellular

telephones to facilitate their illegal drug business, and worked cooperatively using several cellular

telephones to ensure that their illegal drug business served as many customers as possible.

       It was further part of the conspiracy that certain of the defendants and co-conspirators

obtained and used rental cars to transport, store and conceal fentanyl mixtures and proceeds from

their illicit activities, and to aid in concealing their drug trafficking activities from law

enforcement.

       It was further part of the conspiracy that the defendants and co-conspirators possessed

firearms in order to protect themselves, money and illegal drugs.

       It was further part of the conspiracy that fentanyl was processed, cut, packaged, and stored

prior to distribution to members of the conspiracy and/or customers, in safe locations, known as

stash houses, located in and around the city of Cincinnati, Ohio, and elsewhere in the Southern


                                            Page 3 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 4 of 30


District of Ohio. The defendants and others used stash houses to store fentanyl and fentanyl

mixtures, firearms, narcotics-processing and packaging materials, and monies obtained through

the illegal sale of controlled substances, primarily fentanyl mixtures, in order to avoid their

detection.

       It was further a part of the conspiracy that certain of the defendants and co-conspirators

would make available their properties to store and process fentanyl mixtures for distribution and

to store or conceal U.S. currency generated from the sale of fentanyl mixtures, as well to conceal

and store firearms available to protect both controlled substances and the proceeds of their illegal

drug trafficking business.

       It was further a part of the conspiracy that certain of the defendants and co-conspirators

would launder the illegal proceeds/profits by conducting financial transactions in a manner to

promote the specified unlawful activity, for which they would receive compensation in the form

of U.S. currency, use of vehicles, or other things of value.

D. OVERT ACTS

       In furtherance of the conspiracy and in order to accomplish its objectives, the defendants,

KEYSEAN DEARIS DICKEY a/k/a "Mike", EDMOND CHRISTIAN HURT a/k/a "Eddie",

RAJAH AMIRE SWAIN, CHRISETTE CAMILLA WADE, ARI NAIEM HODGES a/k/a

"Big Mike" "Fat Mike" "Bundles", DA'MARCO MARTEZ BROWNER II a/k/a "Baby D"

"Kid", DOMINIC DASHAWN DAVIS, CHAZ NIKO JONES a/k/a "Juice" "Z",

CHRISTOPHER JAVAR MA THEWS a/k/a "Jay" "Smash", KIARRA C. THOMAS,

MYKEAL DASHAWN PARKER, DEVONTE SHAUNQUINN WALKER, DAMYIA L.

ENGRAM, THOMESHA WALKER, SHONDA DENISE JONES, and SHERI CA LYNNAE

SHIELDS committed, among others, the following:

       1. From at least August 2016 to on or about October 5, 2016, CHRISTOPHER

             MATHEWS sent and/or received text messages discussing meeting with people who


                                           Page 4 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 5 of 30


   asked to meet with CHRISTOPHER MATHEWS and complained about quality,

   getting "shorted" or asking for "fronts" on drugs.

2. From at least August 2016 to on or about October 5, 2016, CHRISTOPHER

   MATHEWS sent text messages out to customers that stated "tester" or "Fire in" letting

   them know when a new batch was in and they could try it out.

3. On or about August 13, 2016, CHRISTOPHER MATHEWS received a text from

   "Kev" that stated: "One of them is .82 the other is a .76. Chris ur fuckin scale is off. I

   can take my grand a week else where! Fuckin bullshit!".

4. On or about September 14, 2016, CHRISTOPHER MATHEWS received a text: "bro

   I cant barely move im so sick but no money yet today." And: "Can I get a little bit on

   credit?" to which MATHEWS responds: "Got u much u got"

5. On or about October 5, 2016, CHRISTOPHER MATHEWS received a text: "throw

   me a tester too for bringin you the business will ya?" MATHEWS responds: "I got u."

6. On or about October 9, 2016, CHRISTOPHER MATHEWS received a text: "Thankd

   for 7 tenths not ... but this shit gettin supppeerr weak btw kinda sucks a lil".

7. On or about October 10, 2016, CHRISTOPHER MATHEWS received multiple text

   messages: "I swear to god these people spend everyday I need them I swear its 2.9 on

   the dot."; "3 and a half grams and a 6 tenths separate"; "So 3 in one and 6 tenths in the

   other" "Bra smash don't do that I don't want them thinkin I do it and I can get my 6

   tenths thanks smash man".

8. On or about October 11 , 2016, CHRISTOPHER MATHEWS was arrested by state

   law enforcement officers for trafficking drugs.

9. In October 2016, CHRISTOPHER MATHEWS possessed phones with numbers

   513-545-8722 and 513-544-3998, which contained text messages from people talking




                                    Page 5 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 6 of 30


   about the quality and weight m grams as well as meeting up with "Smash"

   (MATHEWS).

10. On or about November 18, 2016, CHRISTOPHER MATHEWS distributed a mixture

   or substance containing a detectable amount of fentanyl.

11. On or about December 1, 2016, KEYSEAN DICKEY distributed a mixture or

   substance containing a detectable amount of fentanyl.

12. On or about December 8, 2016, KEYSEAN DICKEY distributed a mixture or

   substance containing a detectable amount of fentanyl.

13. On or about December 9, 2016, RAJAH AMIRE SWAIN signed the lease for 5224

   Mason Grand Drive.

14. On or about December 15, 2016, CHAZ JONES distributed a mixture or substance

   containing a detectable amount of fentanyl.

15. On or about December 19, 2016, KEYSEAN DICKEY distributed a mixture or

   substance containing a detectable amount of fentanyl.

16. On or about December 28, 2016, MYKEAL PARKER distributed a mixture or

   substance containing a detectable amount of fentanyl.

17. On or about January 4, 2017, KIARRA THOMAS distributed a mixture or substance

   containing a detectable amount of fentanyl.

18. On or about January 6, 2017, MYKEAL PARKER distributed a mixture or substance

   containing a detectable amount of fentanyl.

19. On or about January 12, 2017, CHRISTOPHER MATHEWS distributed a mixture

   or substance containing a detectable amount of fentanyl.

20. On or about January 19, 2017, DEVONTE WALKER distributed a mixture or

   substance containing a detectable amount of fentanyl.




                                  Page 6 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 7 of 30


21 . On or about January 20, 2017, DEVONTE WALKER along with CHAZ JONES

   distributed a mixture or substance containing a detectable amount of fentanyl.

22. On or about January 26, 2017, DEVONTE WALKER engaged in text messaging with

   KEYSEAN DICKEY about a scale being left in a vehicle.

23. On or about January 29, 2017 DEVONTE WALKER received a text message: "I am

   trying to bother you man I'm going out of town I just don't want to be sick".

24. On or about January 31 , 2017, DEVONTE WALKER received a text message that

   stated: "Well you told me to come to Williamsburg appt at 330am when I got there you

   didn't answer the phone. I was so pissed at you!!!!!!!;;"

25. On or about February 1, 2017, DEVONTE WALKER was arrested and multiple

   phones were seized from his person.

26. On or about February 1, 2017, DEVONTE WALKER possessed a mixture or

   substance containing a detectable amount of fentanyl, and scales and cellular

   telephones used in the distribution of fentanyl mixtures, and U.S. currency which was

   the proceeds of illegal drug trafficking.

27. On or about February 20, 2017, KIARRA THOMAS distributed a mixture or

   substance containing a detectable amount of fentanyl.

28. On or about March 8, 2017, CHAZ JONES distributed a mixture or substance

   containing a detectable amount of fentanyl.

29. On or about March 8, 2017, ARI HODGES received text messages talking about CPD

   officers suiting up behind a Walgreens.

30. On or about March 8, 2017, ARI HODGES received text messages: "Mike I'm not

   gonna be a whinny bitch but you said you got me earlier ? Please help me babe."; "I

   don't know if that was your shit or the other guys stuff but that was pure garbage. Did

   absolutely nothing. Big waste of $70! Pure waste."


                                   Page 7 of30
 Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 8 of 30


31. On or about March 15, 2017, CHAZ JONES distributed a mixture or substance

    containing a detectable amount of fentanyl.

32. On or about March 22, 2017, ARI HODGES sent text messages to several different

   phone numbers saying "This fat mike" which is what several sources of information

   and customers of the DTO have referred to as HODGES. HODGES receives a text:

   " Hey man you gonna be serving on Friday cause imma come through and get few G's

   wanna make sure you're gonna be on" HODGES responds: "I will its fat mike I got

   my phones"

33. On or about March 23, 2017, ARI HODGES sent a text message that said: "I got white

   this fat Mike" and received the return text: "Wish you was around yesterday I got a ball

   and I swear half of it was cut the s*** just ran right back out my f****** nose ... mother

   f***** said it was coming from you and I realized when I got there and he walked up

   to my truck that he was full of s*** some kind of pissed off at whoever the hell that

   was yesterday"

34. On or about March 24, 2017, ARI HODGES received a text: "Good looking out Mike.

   I want to start coming to you. I just didn't have your number. I come 3 or 4 times a day.

   I been spending big. Is that cool?" to which HODGES responded: "YeA"

35. On or about March 28, 2017, state law enforcement officers initiated a stop of a vehicle

   operated by ARI HODGES with CHAZ JONES, but HODGES drove through the

   Hook, Fish and Chicken restaurant prior to stopping in order for them to dispose of

   digital scales behind that restaurant, sending two text messages after the stop: "What r

   you talkin bout I jus got hit bye the cops"; " I threw my shit" .

36. On or about April 4, 2017, DA'MARCO BROWNER distributed a mixture or

   substance containing a detectable amount of fentanyl.




                                    Page 8 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 9 of 30


37. On or about April 6, 2017, KIARRA THOMAS distributed a mixture or substance

   containing a detectable amount of fentanyl.

38. On or about April 6, 2017, ARI HODGES was arrested by state law enforcement

   officers for drug trafficking.

39. On or about April 13, 2017, KIARRA THOMAS distributed a mixture or substance

   containing a detectable amount of fentanyl.

40. On or about April 20, 2017, SHERICA SIDELDS signed a lease for 1609 Governor

   Terrace.

41. On or about April 20, 2017, THOMESHA WALKER subscribed utilities for 1609

   Governor Terrace.

42. On or about April 25, 2017, DA'MARCO BROWNER distributed a mixture or

   substance containing a detectable amount of fentanyl.

43. On or about May 15, 2017, THOMESHA WALKER rented 2108 Washington Circle

   and placed utilities in her name.

44. On or about May 23, 2017, KEYSEAN DICKEY distributed a mixture or substance

   containing a detectable amount of fentanyl.

45. On or about June 1, 2017, CHAZ JONES and KEYSEAN DICKEY discussed ARI

   HODGES customer phone being held ransom by HODGES' mother (and thus, not

   being used).

46. On or about June 1, 2017: DOMINIC DAVIS spoke with KEYSEAN DICKEY about

   DICKEY having a "half," they discussed a bad batch of suspected fentanyl, and

   DAVIS's "brother" having phones (customer telephones).

47. On or about June 2, 2017, DOMINIC DAVIS spoke with KEYSEAN DICKEY about

   possible surveillance.




                                    Page 9 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 10 of 30


48. On or about June 2, 2017, DA'MARCO BROWNER asked KEYSEAN DICKEY to

   work the customer phone on Sunday (June 4, 2017).

49. On or about June 2, 2017, EDMOND HURT and KEYSEAN DICKEY discussed

   having 60 "yarns" (believed to be half-gram or gram increments of fentanyl) .

50. On or about June 5, 2017, DAMYIA ENGRAM and KEYSEAN DICKEY discussed

   returning a vehicle, and ENGRAM asked him for money.

51. On or about June 5, 2017, EDMOND HURT and KEYSEAN DICKEY discussed

   adding up drugs and money, and HURT relayed that there were 8 ounces and about

   $17,000.

52. On or about June 6, 2017, EDMOND HURT and KEYSEAN DICKEY discussed

   other dealers selling bad dope, which affects their business, and about undercover

   police.

53. On or about June 7, 2017, EDMOND HURT and KEYSEAN DICKEY discussed re-

   supplying [runners].

54. On or about June 7, 2017, KEYSEAN DICKEY and DAMYIA ENGRAM discussed

   calling the rental company and getting sent out to the airport to get a car.

55. On or about June 9, 2017 DA'MARCO BROWNER informed KEYSEAN DICKEY

   that he was at "the spot" (1609 Governor Terrace, Cincinnati, Ohio).

56. On or about June 9, 2017, EDMOND HURT and KEYSEAN DICKEY discussed the

   "count" and HURT revealed that the money was being kept in a shoebox.

57. On or about June 9, 2017, June 11 , 2017, and June 20, 2017, KEYSEAN DICKEY

   called THOMESHA WALKER and told WALKER to let him in.

58. On or about June 10, 2017, CHAZ JONES and KEYSEAN DICKEY discussed

   meeting at Williamsburg.




                                  Page 10 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 11 of 30


59. On or about June 10, 2017, EDMOND HURT and KEYSEAN DICKEY discussed

   meeting at "the spot" (1609 Governor Terrace, Cincinnati, Ohio).

60. On or about June 12, 2017, DOMINIC DAVIS and KEYSEAN DICKEY stood in

   front of 4502 Williamsburg Road while DICKEY was distributing drugs to customers.

61. On or about June 12, 2017, after a marked patrol cruiser drove through Williamsburg,

   KEYSEAN DICKEY spoke with DOMINIC DAVIS and told DAVIS that state

   troopers were in the area, and DAVIS told DICKEY that he "was about to come back

   down ... I'm out ... "

62. On or about June 13, 2017, DOMINIC DA VIS asked KEYSEAN DICKEY for half

   or "an ounce or something" because his people are trying to do a "quick and mix."

63. On or about June 18, 2017, in a telephone conversation between SHONDA JONES

   and KEYSEAN DICKEY, DICKEY told JONES that he (DICKEY) is about to "bust

   these moves."

64. On or about June 18, 2017, DOMINIC DAVIS told KEYSEAN DICKEY that his

   girlfriend's car has expired registration and told DICKEY he wants DICKEY to give

   DAVIS' girlfriend $500 for a car rental.

65. On or about June 19, 20 17, DAMYIA ENGRAM and KEYSEAN DICKEY

   discussed taking a rental vehicle back, and ENGRAM asked DICKEY to put money

   into her Chase bank account first, to which DICKEY agrees.

66. On or about June 19, 2017, ENGRAM told KEYSEAN DICKEY that she had to hit

   licks just like he hits licks.

67. On or about June 20, 2017, KIARRA THOMAS and KEYSEAN DICKEY discussed

   having "three and a half' (believed to be 3 and a half ounces of fentanyl), and calling

   each other.




                                    Page 11 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 12 of 30


68. On or about June 21, 2017, KIARRA THOMAS and KEYSEAN DICKEY discussed

   the quality of the drugs they have, taking money to people, and getting "shorted."

   DICKEY says he will call the guy.

69. On or about June 21, 2017, KEYSEAN DICKEY revealed to KIARRA THOMAS

   that his "peoples" had "9" (believed to be 9 ounces of fentanyl) for THOMAS.

70. On or about June 21, 2017, KEYSEAN DICKEY told KIARRA THOMAS the price

   would be $22,500 ($2,500 per ounce).

71. On or about June 23, 2017, SHERICA SHIELDS and KEYSEAN DICKEY discuss

   getting the keys for 7303 Constitution Drive on Monday (June 26, 2017). DICKEY

   tells SHIELDS that "she" already switched the "stuff' over yesterday (June 22, 2017).

72. On or about June 23, 2017 THOMESHA WALKER subscribed utilities at 7303

   Constitution Drive, Cincinnati, Ohio.

73. On or about June 23, 2017, KIARRA THOMAS asked KEYSEAN DICKEY to call

   his "people" for about "7" (believed to be 7 ounces of fentanyl). DICKEY said he

   would call real quick.

74. On or about June 26, 2017, CHAZ JONES was found and arrested at 1609 Governor

   Terrace, Cincinnati, Ohio, wherein were also seized two firearms, 9mm ammunition,

   suspected Fentanyl, marijuana, drug press parts, and $3,050 in United States currency.

75. On or about June 26, 2017, THOMESHA WALKER and SHERI CA SHIELDS were

   inside 2108 Washington Circle when police announced their presence. Upon execution

   of the search warrant, police observed that the apartment smelled heavily of bleach and

   a scale and blender were located completely clean, but in the apartment there were two

   bags filled with a white powder marked "Mannitol" and $13,987. 70 in United States

   currency.

                        In violation of 21 U.S.C. § 846.


                                 Page 12 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 13 of 30


                                 COUNT2
            (POSSESSION OF FENTANYL WITH INTENT TO DISTRIBUTE)
       On or about June 26, 2017, in the Southern District of Ohio, defendants KEYSEAN

DEARIS DICKEY a/k/a "Mike", EDMOND CHRISTIAN HURT a/k/a "Eddie", RAJAH

AMIRE SWAIN, CHRISETTE CAMILLA WADE, ARI NAIEM HODGES a/k/a "Big

Mike" "Fat Mike" "Bundles", DA'MARCO MARTEZ BROWNER II a/k/a "Baby D"

"Kid", DOMINIC DASHAWN DAVIS, CHAZ NIKO JONES a/k/a "Juice" "Z", KIARRA

C. THOMAS, MYKEAL DASHAWN PARKER, DAMYIA L. ENGRAM, THOMESHA

WALKER, SHONDA DENISE JONES, SHERICA LYNNAE SHIELDS, knowingly and

intentionally possessed forty (40) grams or more of a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance.

         In violation of 21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)(vi) and 18 U.S.C. § 2,
                      and Pinkerton v. United States, 328 U.S. 640 (1946).
                                       COUNT3
                              (DISTRIBUTION OF FENTANYL)
       On or about December 1, 2016, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                       COUNT4
                              (DISTRIBUTION OF FENTANYL)
       On or about December 15, 2016, in the Southern District of Ohio, defendant CHAZ NIKO

JONES a/k/a "Juice" "Z" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl , a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 84l(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.




                                          Page 13 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 14 of 30


                                         COUNTS
                               (DISTRIBUTION OF FENTANYL)
       On or about December 8, 2016, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance.

             In violation of 21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(C) and 18 U.S.C. § 2.

                                        COUNT6
                              (DISTRIBUTION OF FENTANYL)
       On or about December 19, 2016, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance.

             In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                       COUNT7
                              (DISTRIBUTION OF FENTANYL)
       On or about May 23, 2017, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance.

             In violation of 21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C) and 18 U.S.C. § 2.

                                        COUNTS
                              (DISTRIBUTION OF FENTANYL)
       On or about April 25, 2017, in the Southern District of Ohio, defendant DA'MARCO

MARTEZ BROWNER II a/k/a "Baby D" "Kid" knowingly and intentionally distributed a

mixture or substance containing a detectable amount of fentanyl, a Schedule II controlled

substance.

             In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.




                                           Page 14 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 15 of 30


                                        COUNT9
                              (DISTRIBUTION OF FENTANYL)
       On or about January 12, 2017, in the Southern District of Ohio, defendant

CHRISTOPHER JAVAR MATHEWS a/k/a "Jay" "Smash" knowingly and intentionally

distributed a mixture or substance containing a detectable amount of fentanyl, a Schedule II

controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C) and 18 U.S.C. § 2.

                                       COUNT 10
                              (DISTRIBUTION OF FENTANYL)
       On or about January 20, 2017, in the Southern District of Ohio, defendants CHAZ NIKO

JONES a/k/a "Juice" "Z" and DEVONTE SHAUNQUINN WALKER knowingly and

intentionally distributed a mixture or substance containing a detectable amount of fentanyl, a

Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C) and 18 U.S.C. § 2.

                                      COUNT 11
                             (DISTRIBUTION OF FENTANYL)
       On or about March 8, 2017, in the Southern District of Ohio, defendant CHAZ NIKO

JONES a/k/a "Juice" "Z" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C) and 18 U.S.C. § 2.

                                      COUNT 12
                             (DISTRIBUTION OF FENTANYL)
       On or about March 15, 2017, in the Southern District of Ohio, defendant CHAZ NIKO

JONES a/k/a "Juice" "Z" knowingly and intentionally distributed a mixture or substance

containing a detectable amount of fentanyl , a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.




                                          Page 15 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 16 of 30


                                        COUNT 13
                               (DISTRIBUTION OF FENTANYL)
       On or about November 18, 2016, in the Southern District of Ohio, defendant

CHRISTOPHER JAVAR MATHEWS a/k/a "Jay" "Smash" knowingly and intentionally

distributed a mixture or substance containing a detectable amount of fentanyl, a Schedule II

controlled substance.

             In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                        COUNT 14
                               (DISTRIBUTION OF FENTANYL)
       On or about January 4, 2017, in the Southern District of Ohio, defendant KIARRA C.

THOMAS knowingly and intentionally distributed a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance.

             In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                        COUNT 15
                               (DISTRIBUTION OF FENTANYL)
       On or about February 20, 2017, in the Southern District of Ohio, defendant KIARRA C.

THOMAS knowingly and intentionally distributed a mixture or substance containing a detectable

amount of fentanyl , a Schedule II controlled substance.

             In violation of21 U.S.C. §§ 841(a)(l) and 84l{b)(l)(C) and 18 U.S.C. § 2.

                                        COUNT 16
                               (DISTRIBUTION OF FENTANYL)
       On or about April 4, 2017, in the Southern District of Ohio, defendant DA'MARCO

MARTEZ BROWNER TI a/k/a "Baby D" "Kid" knowingly and intentionally distributed a

mixture or substance containing a detectable amount of fentanyl, a Schedule II controlled

substance.

             In violation of 21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.




                                           Page 16 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 17 of 30


                                      COUNT17
                             (DISTRIBUTION OF FENTANYL)
       On or about April 6, 2017, in the Southern District of Ohio, defendant KIARRA C.

THOMAS knowingly and intentionally distributed a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 84l(a)(J) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                      COUNT18
                             (DISTRIBUTION OF FENTANYL)
       On or about April 13, 2017, in the Southern District of Ohio, defendant KIARRA C.

THOMAS knowingly and intentionally distributed a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                      COUNT 19
                             (DISTRIBUTION OF FENTANYL)
       On or about December 28, 2016, in the Southern District of Ohio, defendant MYKEAL

DASHAWNPARKER knowingly and intentionally distributed a mixture or substance containing

a detectable amount of fentanyl, a Schedule II controlled substance.

           In violation of21 U.S.C. §§ 841(a)(J) and 84 1(b)(l)(C) and 18 U.S.C. § 2.

                                      COUNT20
                             (DISTRIBUTION OF FENTANYL)
       On or about January 6, 201 7, in the Southern District of Ohio, defendant MYKEAL

DASHAWNPARKER knowingly and intentionally distributed a mixture or substance containing

a detectable amount of fentanyl, a Schedule II controlled substance.

       In violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C) and 18 U.S.C. § 2.

                                   COUNT21
                   (MAINTAINING A DRUG-INVOLVED PREMISES)
       From on or about April 20, 2017, and continuing thereafter from time to time until June

26, 2017, in the Southern District of Ohio, defendant SHERICA LYNNAE SHIELDS, while



                                         Page 17 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 18 of 30


managing and controlling premises at 1609 Governor Terrace, Cincinnati, Ohio, as a lessee/renter,

knowingly and intentionally made available for use, with and without compensation said premises

for the purpose of unlawfully storing fentanyl, a Schedule II controlled substance.

                     In violation of21 U.S.C. § 856(a)(2) and 18 U.S.C. § 2.

                                    COUNT 22
                    (MAINTAINING A DRUG-INVOLVED PREMISES)
       From on or about June 12, 2017, and continuing thereafter from time to time until June 26,

2017,, in the Southern District of Ohio, defendant CHRISETTE CAMILLA WADE, while

managing and controlling premises at 4502 Williamsburg Road, Cincinnati, Ohio, as a

lessee/renter, knowingly and intentionally made available for use, with and without compensation

said premises for the purpose of unlawfully storing fentanyl, a Schedule II controlled substance.

                     In violation of 21 U.S.C. § 856(a)(2) and 18 U.S.C. § 2.

                                      COUNT23
                         (FELON IN POSSESSION OF A FIREARM)
       On or about June 26, 2017, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike", having been convicted of crimes punishable by imprisonment

for a term exceeding one (1) year, that is, Possession of Cocaine, in case number B 1000853-A,

and Trafficking in Cocaine, in case ·number B 1107195, all in the Hamilton County Court of

Common Pleas, Hamilton County, Ohio, did knowingly possess at 4502 Williamsburg Road,

Cincinnati, Ohio, a firearm in and affecting commerce, to wit: a loaded FN .57 caliber pistol, serial

number 386148033, which had been shipped or transported in interstate commerce.

       In violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2) and 18 U.S.C. § 2.

                                     COUNT24
                  (POSSESSION OF A FIREARM IN FURTHERANCE OF
                           A DRUG TRAFFICKING CRIME)
       On or about June 26, 2017, in the Southern District of Ohio, defendant KEYSEAN

DEARIS DICKEY a/k/a "Mike", in furtherance of a drug trafficking offense for which



                                           Page 18 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 19 of 30


KEYSEAN DEARIS DICKEY a/k/a "Mike" could be prosecuted in a court of the United States,

did possess a firearm, to wit: a loaded FN .57 caliber pistol, serial number 386148033.

                  In violation of 18 U.S.C. §§ 924(c)(l)(A)(i) and 18 U.S.C. § 2.

                                     COUNT25
                           (MONEY LAUNDERING CONSPIRACY)
A. THE CONSPIRACY

        Beginning in or about September 2016, and continuing up to June 26, 201 7, in the Southern

District of Ohio, defendants KEYSEAN DEARIS DICKEY a/k/a "Mike", RAJAH AMIRE

SWAIN, SHONDA DENISE JONES, DAMYIA L. ENGRAM, SHERICA L YNNAE

SHIELDS and THOMESHA WALKER did knowingly, intentionally, and unlawfully conspire

to conduct financial transactions affecting interstate commerce, which involved the proceeds of

specified unlawful activity, that is narcotics trafficking, with the intent to promote the carrying on

of specified unlawful activity, to wit: the sale or distribution of controlled substances as defined in

the Controlled Substances Act and that while conducting and attempting to conduct such financial

transaction knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity, in violation of 18 U.S.C. §§ l 956(a)(l )(A)(i).

        B. GOAL OF THE CONSPIRACY

       It was a goal of the conspiracy that KEYSEAN DEARIS DICKEY a/k/a "Mike",

RAJAH AMIRE SWAIN, SHONDA DENISE JONES, DAMYIA L. ENGRAM, SHERI CA

L YNNAE SHIELDS and THOMESHA WALKER and others would launder illegal

proceeds/profits from illegal narcotics trafficking, by knowingly conducting and attempt to

conduct financi al transactions affecting interstate and foreign commerce, which involved the

proceeds of a specified unlawful activity, that is, narcotics trafficking, with the intent to promote

the carrying on of specified unlawful activity, to wit: the sale or distribution of controlled

substances as defined in the Controlled Substances Act and that while conducting and attempting




                                            Page 19 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 20 of 30


to conduct such financial transaction knew that the property involved in the financial transaction

represented the proceeds of some form of unlawful activity.

C. WAYS, MANNER, AND MEANS TO ACCOMPLISH THE CONSPIRACY

       It was a part of the conspiracy that KEY SEAN DEARIS DICKEY a/k/a "Mike" provided

United States currency to RAJAH AMIRE SWAIN, SHONDA DENISE JONES, DAMYIA L.

ENGRAM, SHERI CA LYNNAE SHIELDS and THOMESHA WALKER for their personal

use, and for their use in obtaining rental vehicles which were then used by DICKEY and other

DTO members in illegal narcotics distribution activities, and which were used by SWAIN and

SHIELDS to transport proceeds/currency from illegal narcotics distribution by DTO members.

       It was further part of the conspiracy that RAJAH AMIRE SWAIN, SHONDA DENISE

JONES, DAMYIA L. ENGRAM. and SHERICA LYNNAE SHIELDS used credit cards to

obtain the rental vehicles used in illegal narcotics distribution activities and used by SWAIN,

JONES, ENGRAM and SHIELDS to transport proceeds/currency from illegal narcotics

distribution by DTO members.

       It was further part of the conspiracy that KEYSEAN DEARIS DICKEY, RAJAH

AMIRE SWAIN, SHONDA DENISE JONES, DAMYIA L. ENGRAM, SHERI CALYNNAE

SHIELDS and THOMESHA WALKER committed the following acts:

       1. On or about September 19, 2016, RAJAH SWAIN made a payment of $250 to EAN

          Holdings dba Enterprise Rental Cars, in order to rent a gray Nissan Altima (E2 l 2 l 85),

          using VISA card xxxxxxxxxxxx5799.

       2. On or about September 19, 2016, DAMYIA ENGRAM made a payment of $247.98

          to Avis Budget Group, in order to rent a red Nissan Altima (QFP6235), using

          MASTERCARD credit card xxxxxxxxxxxx8920.




                                         Page 20 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 21 of 30


3. On or about September 27, 2016, DAMYIA ENGRAM made a payment of $186.28

   to Avis Budget Group, in order to rent a white Ford Escape (BPBQ27), using

   MASTERCARD credit card xxxxxxxxxxxx8920.

4. On or about October 4, 2016, DAMYIA ENGRAM made a payment of $197.68 to

   Avis Budget Group, in order to rent a silver Subaru XVCR (GVN7813), using

   MASTERCARD credit card xxxxxxxxxxxx8920.

5. On or about October 7, 2016, RAJAH SWAIN made a payment of $5 15.26 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a white Hyundai Santa Fe

   (GSK9291), using VISA card xxxxxxxxxxxx.5799.

6. On or about October 21, 2016, RAJAH SWAIN made a payment of $540.44 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a black Nissan Maxima

   (GXF3417), using VISA card xxxxxxxxxxxx4368.

7. On or about December 9, 2016, RAJAH SWAIN signed the lease for 5224 Mason

   Grand Drive.

8. On or about December 15, 2016, DAMYIA ENGRAM made a payment of$659.02 to

   EAN Holdings dba Enterprise Rental Cars, in order to rent a black GMC Yukon

   (GXV8665), using MASTERCARD credit card xxxxxxxxxxxx8920.

9. On or about January 20, 2017, RAJAH SWAIN made a payment of$612.09 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a brown Nissan Altima

   (GXV8554), using VISA credit card xxxxxxxxxxxx25 12.

10. On or about February 15, 2017, DAMYIA ENGRAM made a payment of $101.92 to

   Avis Budget Group, in order to rent a red Hyundai Accent (GPF5904), using

   MASTERCARD credit card xxxxxxxxxxxx5012.




                              Page 21 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 22 of 30


11. On or about February 22, 2017, RAJAH SWAIN made a payment of $886.99 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a white GMC Yukon

   (GWM3969), using VISA credit card xxxxxxxxxxxx2512.

12. On or about March 2, 2017, DAMYIA ENGRAM made a payment of $50.05 to Avis

   Budget Group, in order to rent a black Chevrolet Malibu (764WJR), using

   MASTERCARD credit card xxxxxxxxxxxx8920.

13. On or about March 14, 2017, RAJAH SWAIN made a payment of $708.60 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a white Hyundai Santa Fe

   (VRA9495), using VISA credit card xxxxxxxxxxxx25 l 2.

14. On or about March 19, 2017, DAMYIA ENGRAM made a payment of $498.53 to

   Avis Budget Group, in order to rent a silver Chevrolet Malibu (3D l 6YO), using

   MASTERCARD credit card xxxxxxxxxxxx8920.

15. On or about April 7, 2017, SHONDA JONES made a payment of $330.96 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a black Nissan Altima (EVIF73),

   using MASTERCARD credit card xxxxxxxxxxxx.4295.

16. On or about April 9, 2017, DAMYIA ENGRAM made a payment of $983.84 to Avis

   Budget Group, in order to rent a black Ford Taurus (558WNL), using MASTERCARD

   credit card xxxxxxxxxxxx8920.

17. On or about April 19, 2017. SHONDA JONES made a payment of $352.69 to EAN

   Holdings dba Enterprise Rental Cars, in order to rent a black Dodge Durango

   (FXB3415) using MASTERCARD credit card xxxxxxxxxxxx4295.

18. On or about April 20, 2017, THOMESHA WALKER subscribed utilities for 1609

   Governor Terrace.

19. On or about April 20, 2017, SHERICA SHIELDS signed a lease for 1609 Governor

   Terrace.


                                 Page 22of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 23 of 30


20. On or about May 10, 2017, DAMYIA ENGRAM made a payment of $956.59 to Avis

   Budget Group, in order to rent a gray Ford Explorer (464WVV), using

   MASTERCARD credit card xxxxxxxxxxxx8920.

21 . On or about May 15, 2017, THOMESHA WALKER rented 2108 Washington Circle

   and placed the utilities in her name.

22. On or about May 26, 20 17, DAMYIA ENGRAM made a payment of$650.56 to Avis

   Budget Group, in order to rent a silver Hyundai Santa Fe (8B92Jl), using

   MASTERCARD credit card xxxxxxxxxxxx5012.

23. On or about May 30, 2017 SHONDA JONES made a payment of $250 to EAN

   Holdings dba Enterprise Rental Cars, for deposit/rental of a brown Nissan Maxima

   (UL1A4K), using MASTERCARD credit card xxxxxxxxxxxx4295.

24. On or about May 31, 2017, KEYSEAN DICKEY tells RAJAH SWAIN to deposit

   "checks" into an account.

25. On or about June 2, 2017, THOMESHA WALKER told KEYSEAN DICKEY that

   she counted $18,000 for DICKEY, and that she was keeping approximately $2,000

   from DICKEY.

26. On or about June 5, 2017, DAMYIA L. ENGRAM and KEYSEAN DICKEY

   discussed returning a vehicle, and ENGRAM asked for money.

27. On or about June 6, 2017, RAJAH AMIRE SWAIN tells KEYSEAN DICKEY that

   she will get DICKEY's cousin a telephone.

28. On or about June 7, 2017, DAMYIA L. ENGRAM and KEYSEAN DICKEY

   discussed calling the rental company and ENGRAM getting sent out to the airport to

   get a car.

29. On or about June 7, 2017, SHERICA SHIELDS and KEYSEAN DICKEY discuss

   DICKEY having a firearm.


                                  Page 23 of30
Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 24 of 30


30. On or about June 8, 2017, KEYSEAN DICKEY directs RAJAH SWAIN to pick up

   [something] from 3019 Bracken Woods Lane APT 1 and deliver it to 1405 Joseph

   Street.

31. On or about June 12, 2017, during a telephone conversation between SHONDA

   JONES and KEYSEAN DICKEY, JONES comes to Williamsburg to give DICKEY

   a rental car.

32. On or about June 13, 2017, KEYSEAN DICKEY was involved in using a silver Dodge

   Durango to pick an item up from ARI HODGES at Exclusive Sounds Inc.

33. On or about June 13, 2017, SHERICA SHIELDS and KEYSEAN DICKEY discuss

   possible surveillance.

34. On or about June 13, 2017, KEYSEAN DICKEY told SHERICA SHIELDS " things

   are slow."

35. On or about June 15, 2017, in a telephone conversation between SHONDA JONES

   and KEYSEAN DICKEY, JONES and DICKEY discussed JONES going to the

   airport to switch [the Durango] for another vehicle.

36. On or about June 18, 2017, KEYSEAN DICKEY told RAJAH SWAIN to meet him

   because he had money in the car that he made off the "licks."

37. On or about June 19, 2017, SHERICA SHIELDS told KEYSEAN DICKEY that she

   was about go look at building 73.

38. On or about June 19, 2017, DAMYIA ENGRAM and KEYSEAN DICKEY

   discussed the return of a rental vehicle, ENGRAM also asked DICKEY to put money

   into her Chase bank account first, to which DICKEY agreed.

39. On or about June 19, 2017, DAMYIA ENGRAM told KEYSEAN DICKEY that she

   has to hit licks just like Keysean hits licks.




                                    Page 24 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 25 of 30


       40. On or about June 21 , 2017, KEYSEAN DICKEY asks RAJAH SWAIN for a car, to

           "hit these licks."

       41. On or about June 23, 2017, SHERICA SIDELDS and KEYSEAN DICKEY discuss

           getting the keys for 7303 Constitution Drive on Monday (June 26, 2017).

       42. On or about June 26, 2017, in a telephone conversation between SHONDA JONES

           and KEYSEAN DICKEY, JONES asks DICKEY if he 's heard anything and then

           tells DICKEY to call her from another number.

                                All in violation of 18 U.S.C. § 1956(h).

                                        COUNTS 26-31 .
                                     (MONEY LAUNDERING)
       On or about the dates set forth below, in the Southern District of Ohio, defendant(s)

KEYSEAN DEARIS DICKEY a/k/a "Mike" and RAJAH AMIRE SWAIN did knowingly

conduct and attempt to conduct financial transactions affecting interstate and foreign commerce as

described below, which involved the proceeds of a specified unlawful activity, that is, narcotics

trafficking, with the intent to promote the carrying on of specified unlawful activity, to wit: the

sale or distribution of controlled substances as defined in the Controlled Substances Act and that

while conducting and attempting to conduct such financial transaction knew that the property

involved in the financial transaction represented the proceeds of some form of unlawful activity:

 COUNT          DATE                    MONETARY TRANSACTION

                                        Payment to EAN Holdings dba Enterprise Rental Cars for
 26             09/19/2016              deposit/rental of gray Nissan Altima (E212 l 85) for $250
                                        using VISA card xxxxxxxxxxxx.5799
                                        Payment to EAN Holdings dba Enterprise Rental Cars for
 27             10/07/2016              rental of white Hyundai Santa Fe (GSK9291) for $515.26
                                        using VISA card xxxxxxxxxxxx.5799
                                        Payment to EAN Holdings dba Enterprise Rental Cars for
 28             10/21/2016              rental of black Nissan Maxima (GXF3417) for $540.44 using
                                        VISA card xxxxxxxxxxxx.4368
                                        Payment to EAN Holdings dba Enterprise Rental Cars for
 29             01 /20/2017             rental of brown Nissan Altima (GXV8554) for $6 12.09 using
                                        VISA credit card xxxxxxxxxxxx2512


                                            Page 25 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 26 of 30



                                      Payment to EAN Holdings dba Enterprise Rental Cars for
 30             02/22/2017            rental of white GMC Yukon (GWM3969) for $886.99 using
                                      VISA credit card xxxxxxxxxxxx2512

                                      Payment to EAN Holdings dba Enterprise Rental Cars for
 31             03/14/2017            rental of white Hyundai Santa Fe (VRA9495) for $708.60
                                      using VISA credit card xxxxxxxxxxxx2512



         All in violation of Title 18, United States Code, Section 1956(a)(l)(A)(i) and 2.

                                     COUNTS 32-34
                                  (MONEY LAUNDERING)
       On or about the dates set forth below, in the Southern District of Ohio, defendant(s)

KEYSEAN DEARIS DICKEY a/k/a "Mike" and SHONDA DENISE JONES did knowingly

conduct and attempt to conduct financial transactions affecting interstate and foreign commerce as

described below, which involved the proceeds of a specified unlawful activity, that is, narcotics

trafficking, with the intent to promote the carrying on of specified unlawful activity, to wit: the

sale or distribution of controlled substances as defined in the Controlled Substances Act and that

while conducting and attempting to conduct such financial transaction knew that the property

involved in the financial transaction represented the proceeds of some form of unlawful activity:

        COUNT              DATE                 FINANCIAL TRANSACTION

 32                 04/07/2017           Payment to EAN Holdings dba Enterprise Rental Cars
                                         for rental of black Nissan Altima (EVIF73) for
                                         $330.96 using MASTERCARD credit card
                                         xxxxxxxxxxxx4295
 33                 4/19/2017            Payment to EAN Holdings dba Enterprise Rental Cars
                                         for rental of black Dodge Durango (FXB3415) for
                                         $352.69 using MASTERCARD credit card
                                         xxxxxxxxxxxx4295
                                         Payment to EAN Holdings dba Enterprise Rental Cars
 34                 05/30/2017           for deposit/rental of brown Nissan Maxima (UL1A4K)
                                         for $250 using MASTERCARD credit card
                                         xxxxxxxxxxxx4295


       All in violation of Title 18, United States Code, Section 1956(a)(l)(A)(i) and 2.




                                          Page 26 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 27 of 30


                                     COUNTS 35-44
                                  (MONEY LAUNDERING)
       On or about the dates set forth below, in the Southern District of Ohio, defendant(s)

KEYSEAN DEARIS DICKEY a/k/a "Mike" and DAMYIA L. ENGRAM did knowingly

conduct and attempt to conduct financial transactions affecting interstate and foreign commerce as

described below, which involved the proceeds of a specified unlawful activity, that is, narcotics

trafficking, with the intent to promote the carrying on of specified unlawful activity, to wit: the

sale or distribution of controlled substances as defined in the Controlled Substances Act and that

while conducting and attempting to conduct such financial transaction knew that the property

involved in the financial transaction represented the proceeds of some form of unlawful activity:

 COUNT          DATE                 FINANCIAL TRANSACTION

 35             09119/2016           Payment to Avis Budget Group for rental of red Nissan
                                     Altima (QFP6235) for $247.98 using MASTERCARD
                                     credit card xxxxxxxxxxxx8920
 36             09/27/2016           Payment to Avis Budget Group for rental of white Ford
                                     Escape (BPBQ27) for $186.28 using MASTERCARD
                                     credit card xxxxxxxxxxxx8920
 37             10/04/2016           Payment to A vis Budget Group for rental of silver Subaru
                                     XVCR (GVN7813) for $197.68 using MASTERCARD
                                     credit card xxxxxxxxxxxx8920
 38             12/15/2016           Payment to EAN Holdings dba Enterprise Rental Cars for
                                     rental of black GMC Yukon (GXV8665) for $659.02
                                     using MASTERCARD credit card xxxxxxxxxxxx8920
 39             02/15/2017           Payment to A vis Budget Group for rental of red Hyundai
                                     Accent (GPF5904) for $101.92 using MASTERCARD
                                     credit card xxxxxxxxxxxx5012
40              03/2/2017            Payment to Avis Budget Group for rental of black
                                     Chevrolet Malibu (764WJR) for $50.05 using
                                     MASTERCARD credit card xxxxxxxxxxxx8920
41              03119/2017           Payment to Avis Budget Group for rental of silver
                                     Chevrolet Malibu (3D16YO) for $498.53 using
                                     MASTERCARD credit card xxxxxxxxxxxx8920
42              04/09/2017           Payment to Avis Budget Group for rental of black Ford
                                     Taurus (558WNL) for $983.84 using MASTERCARD
                                     credit card xxxxxxxxxxxx8920
43              05/ 10/2017          Payment to Avis Budget Group for rental of gray Ford
                                     Explorer (464WVV) for $956.59 using MASTERCARD
                                     credit card xxxxxxxxxxxx8920



                                          Page 27 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 28 of 30


 44             05/26/2017             Payment to Avis Budget Group for rental of silver
                                       Hyundai Santa Fe (8B92Jl) for $650.56 using
                                       MASTERCARD credit card xxxxxxxxxxxx5012


         All in violation of Title 18, United States Code, Section 1956(a)(l)(A)(i) and 2.

                                          COUNT45
                                     (MONEY LAUNDERING)
       On or about the June 2, 2017, in the Southern District of Ohio, defendant THOMESHA

WALKER did knowingly conduct and attempt to conduct financial transactions affecting

interstate and foreign commerce as described below, which involved the proceeds of a specified

unlawful activity, that is, narcotics trafficking, with the intent to promote the carrying on of

specified unlawful activity, to wit: the sale or distribution of controlled substances as defined in

the Controlled Substances Act and that while conducting and attempting to conduct such financial

transaction knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity:

 COUNT          DATE                  FINANCIAL TRANSACTION

 45             06/02/2017              Obtained approximately $2,000 from KEYSEAN
                                      . DICKEY as compensation for renting properties for the
                                        DICKEY DTO to use as stash locations for illegal
                                        narcotics and for proceeds from illegal distribution of
                                        narcotics


       All in violation of Title 18, United States Code, Section 1956(a)(l)(A)(i) and 2.

                               FORFEITURE ALLEGATION 1

       Upon conviction of one or more of the offenses set forth in Counts 1 - 22 of this Indictment,

defendants KEYSEAN DEARIS DICKEY a/k/a "Mike", EDMOND CHRISTIAN HURT

a/k/a "Eddie", RAJAH AMIRE SWAIN, CHRISETTE CAMILLA WADE, ARI NAIEM

HODGES a/k/a "Big Mike" "Fat Mike" "Bundles", DA'MARCO MARTEZ BROWNER II

a/k/a "Baby D" "Kid", DOMINIC DASHAWN DAVIS, CHAZ NIKO JONES a/k/a "Juice"



                                           Page 28 of30
        Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 29 of 30


"Z", CHRISTOPHER JAVAR MATHEWS a/k/a "Jay" "Smash", KIARRA C. THOMAS,

MYKEAL DASHAWN PARKER, DEVONTE SHAUNQUINN WALKER, DAMYIA L.

ENGRAM, THOMESHA WALKER, SHONDA DENISE JONES, SHERI CA LYNNAE

SHIELDS shall forfeit to the United States pursuant to 21 U.S.C. § 853(a): (a) any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the said

violations; and (b) any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of the said violations.

                                FORFEITURE ALLEGATION 2

       Upon conviction of one or more of the offenses set forth in Counts 25-45 of this Indictment,

defendants KEYSEAN DEARIS DICKEY a/k/a "Mike", RAJAH AMIRE SWAIN, DAMYIA

L. ENGRAM, THOMESHA WALKER, and SHONDA DENISE JONES shall forfeit to the

United States, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the offenses.

                                FORFEITURE ALLEGATION 3

       Upon conviction of one or more of the offenses set forth in Counts 25-45 of this Indictment,

defendants KEYSEAN DEARIS DICKEY a/k/a "Mike", RAJAH AMIRE SWAIN,

SHONDA DENISE JONES, DAMYIA L. ENGRAM, and THOMESHA WALKER shall

forfeit to the United States, pursuant to 18 U.S.C. § 982(a), any property, real or personal, involved

in such offense, and any property traceable to such property.

                                FORFEITURE ALLEGATION 4

       Upon conviction of any or all of the offenses set forth in this Indictment, defendant

KEYSEAN DEARIS DICKEY a/k/a "Mike" shall forfeit to the United States pursuant to 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition involved in the

commission of the offenses, including, but not limited to a loaded FN .57 caliber pistol, serial

number 386148033 with ammunition.


                                           Page 29 of30
       Case 2:19-cr-50158-JJT Document 1-1 Filed 08/22/19 Page 30 of 30


                                         Substitute Assets

       If any of the above-described forfeitable property, as a result of any act or omission of the

defendants: (a) cannot be located upon the exercise of due diligence; (b) has been transferred or

sold to, or deposited with, a third party; (c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or (e) has been commingled with other property

which cannot be divided without difficulty; the United States of America shall be entitled to

forfeiture of substitute property pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §

982(b)(l) and 28 U.S.C. § 2461 (c).



                                                     A True Bill.



                                                     Grand Ju


             C. GLASSMAN




               States Attorney
Organized Crime Drug Enforcement Task Force




                                          Page 30 of30
